Title: To Benjamin Franklin from M.A. de Sonnemaens, 15 March 1780
From: Sonnemaens, M.A. de
To: Franklin, Benjamin


Son Excellance
Venlo le 15 mars 1780
Nous prenont la lieberté d’Ecrire a votre Excellance pour nous informer appre notre frere jean hanrÿ Barron de Wolff, Sortan du Service de Sa Majesté Prussien, par la Reduction que Sa Majesté a fait, et par la Recommandation de votre Exellance il a ou le Bonheur de venier aide Camp chez Monsieur Le genneral de vassenton, et comme nous trouvon a faire le partagé de la famille nous auron bessoin de Savoir ou il ce trouvé. Nous avon bien Recu de lettre daté de Nantes du 2 de Novembre 1777 quil Est parti et un lettre daté du 29 avril 1778 de Niebor de Nord Carrolien mais depeu nous avon aucune Nouvelle de luÿ, priant votre Excellance de faire le plessier a notre famille dinformer pour que nous luÿ pouvont luÿ Ecrire au Suget du partage de la famille que nous vouderon faire et a qui nous pouront remetter Sa portion, votre Exllance nous randera le plus grand Service du mond, nous recommandan notre frere et a nous a votre Exellance Votre tres humble et tres obeissant Servant
M: A: De Sonnemaens Née Baronnesse De Wolff
